           Case 1:12-cr-00423-AJN Document 163 Filed 05/28/19 Page 1 of 1




                                                       May 28, 2019
Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                         Re: United States v. Minh Quang Pham
                                    12 Cr. 423 (AJN)
Dear Judge Nathan:
          After numerous calls, voicemails, and faxes to USP Florence ADMAX, I was able to
arrange a legal call with Minh Quang Pham and spoke with him on May 16, 2019. Although he
had been informed of the Court’s granting of my request for a stay of his § 2255 application
pending the Supreme Court’s decision in United States v. Davis, 18-431, he was unclear whether
I would be filing a submission on his behalf following announcement of the Davis decision.
          I conferred with Mr. Pham regarding his pro se submissions of March 13, 2019, April 3,
2019, and April 8, 2019. He now understands that within one week of the decision in Davis,
the parties will submit a joint briefing schedule, following which I will be filing a submission on
his behalf, the government may file a response, and the Court will render a decision on his
motion. In addition, he is informed that I will request an immediate legal call to discuss
the Davis decision with him, its impact on his motion, and the submission to be made on his
behalf.
          Mr. Pham wishes me to continue to represent him and requests that his § 2255 motion be
stayed pending a decision in Davis. He understands that I will be filing a post-Davis submission
on his behalf and that all submissions on his behalf should be made through counsel.
          Your consideration is greatly appreciated.


                                                       Very truly yours,

                                                       Bobbi C. Sternheim
                                                       BOBBI C. STERNHEIM
cc: AUSA Andrew Beaty
    Minh Quang Pham
